DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 10/31/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statements submitted by applicant on 10/31/2019 and 4/23/2021 have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, 20 rejected under 35 U.S.C. 103 as being unpatentable over Rueger (U.S. Pat. App. Pub. 2016/0283743 A1, cited in IDS filed 4/23/2021) in view of Montulli (U.S. Pat. App. Pub. 2015/0227536 A1).
Regarding claims 1, 11, and 20, Rueger discloses: a computer-implemented method of detecting a privacy violation in an image file (minimizing security risks through managing data associated with a photograph file. Rueger para. 0013.), the method comprising: (user defines what metadata is viewable by the public by providing a rule set via user interface 108 for the metadata management program 104. Rueger Fig. 1 and paras. 0019-0020.); monitoring [a file system] for a digital image file modified by a monitored imaging application (using the metadata management program 104, user modifies the image by adding a tag to the photograph file to identity the photograph with the information “First Birthday” or child’s name, or location. Rueger para. 0035. The system monitors the files according to, for example a default rule set, to remove private information from the metadata of the photograph file before sharing publicly. Rueger par. 0035.); determining that the digital image file includes at least some content in violation of a defined setting for the master imaging application (metadata management program 104 determines whether the metadata should be secured. Rueger para. 0031.); and in response to determining that the digital image file includes at least some content in violation of the defined setting for the master imaging application, taking an action (metadata management program 104 includes a rule set where location is removed from the metadata of a photograph file before sharing publicly. Rueger para. 0035.).  
Rueger does not disclose: monitoring a file system for a digital file being modified.
However, Montulli does disclose: monitoring a file system for a digital file being modified (change detection monitoring of file storage to determine what files have been changed to detect insertions, removals, and rearrangements of data in the files. Montulli para. 0009.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the managing photograph metadata by applying security policies to protect sensitive content of Rueger with monitoring storage for modification of files based upon the teachings of Montulli. The motivation being to reduce the processing required to ensure preservation of stored data. Montulli para. 0009.
Regarding claims 2 and 12, Rueger in view of Montulli discloses the limitations of claim 1, wherein monitoring the file system for the digital image file modified by the monitored imaging application comprises continuously monitoring the file system and automatically detecting, in real-time, the modification of the digital image file by the monitored imaging application (the system monitors photographs as they are identified to be shared publicly. Rueger para. 0035.).  
Regarding claims 3 and 13, Rueger in view of Montulli discloses the limitations of claim 1, wherein monitoring the file system for the digital image file modified by the monitored imaging application comprises automatically periodically scanning the file system for a digital image file modified by the monitored imaging application (the system monitors files according to, for example a default rule set, having had private data added to the photographs, to remove private information from the metadata of the photograph file before sharing publicly. Rueger par. 0035.).  
Regarding claim 4, Rueger in view of Montulli discloses the limitations of claim 1, wherein monitoring the file system for the digital image file modified by the monitored imaging application comprises in response to input received at an input interface, scanning the file system for a digital image file modified by the monitored imaging application (the capture source, the camera, adds tags to the photograph including a child’s name and a GPS location. Rueger para. 0035.  The user can add a policy or rule to delete sensitive information such as the child’s name. Rueger para. 0035.).  
Regarding claims 5 and 14, Rueger in view of Montulli discloses the limitations of claim 1, wherein taking the action comprises processing the digital image file to modify the at least some content (the metadata management program removes the location from the metadata of a photograph file before sharing publicly. Rueger para. 0035.).  

Claims 6-10, 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Rueger in view of Montulli in view of Surkatty (U.S. Pat. 9,703,974 B1, cited in IDS filed 4/23/2021).
Regarding claims 6 and 15, Rueger in view of Montulli discloses the limitations of claim 1. Rueger in view of Montulli does not disclose: wherein taking the action comprises generating a notification based on the violation.
However, Surkatty does disclose: wherein taking the action comprises generating a notification based on the violation (identification actions include sending an alert. Surkatty col. 9, ll. 10-16.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the managing photograph metadata by applying security policies to protect sensitive content of Rueger with generating a notification based upon the policy violation based upon the teachings of Surkatty. The motivation being to take appropriate action regarding a violation of an information security policy. Surkatty col. 1, ll. 61-67.
Regarding claims 7 and 16, Rueger in view of Montulli in view of Surkatty discloses the limitations of claim 6 and claim 15, respectively, wherein the notification identifies the monitored imaging application (identification actions include sending an alert. Surkatty col. 9, ll. 10-16.).  
Regarding claims 8 and 17, Rueger in view of Montulli in view of Surkatty discloses the limitations of claim 6 and claim 15, respectively, wherein the notification prompts for adjusting a setting associated with the monitored imaging application (user prompted with an alert, which can be used as a template for creating a new rule. Surkatty col. 12, ll. 4-13.).  
Regarding claims 9 and 18, Rueger in view of Montulli in view of Surkatty discloses the limitations of claim 6 and claim 15, respectively, wherein the notification provides an option to modify the digital image file to comply with the policy (user prompted with an alert to change the policy to delete or obfuscate the image. Surkatty col. 12, ll. 4-13.).  
Regarding claims 10 and 19, Rueger in view of Montulli in view of Surkatty discloses the limitations of claim 9 and claim 18, respectively, the method further comprising: receiving input at an input interface selecting the option to modify the digital image file to comply with the policy; and in response to receiving input from an input interface selecting the option to modify the digital image file, modifying the digital image file (the user interface can provide options for taking action.  If an offending file is found, and an alert results, an administrator can proceed to send a command back to the source machine to delete the offending file. Surkatty col. 12, ll. 14-19.).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung (U.S. Pat. App. Pub. 2008/0180538 A1), capturing an image, identifying subjects and reducing a fidelity of a property of the subject to protect privacy; Chen (U.S. Pat. App. Pub. 2012/0250951 A1, cited in IDS filed 10/31/2019), obfuscating portions of a photograph to protect identities when published online; Coughtrey (U.S. Pat. App. Pub. 2012/0180134 A1), scanning message content of a user device to detect personal information prior to sending; Kojima (U.S. Pat. 5,933,851), monitoring modification of stored data for update; Swift (U.S. Pat. 7,333,655 B1), evaluating graphic image files for objectionable content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493